DETAILED ACTION
The instant application having Application No. 15/842,343 filed on 12/14/2017 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (i.e. Claims 1-13) in the reply filed on 12/24/2020 is acknowledged.  Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply.
This application is in condition for allowance except for the presence of Claims 14-20 directed to an invention non-elected without traverse.  Accordingly, Claims 14-20 have been cancelled in the Examiner’s amendment below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows: 

14.  (Cancelled)
15.  (Cancelled)

16.  (Cancelled)
17.  (Cancelled)
18.  (Cancelled)
19.  (Cancelled)
20.  (Cancelled)

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest found prior art is Liao et al. (US 8,639,738), Parhi et al. (US 2005/0144217), and Balamurugan et al., “FPGA Design and Implementation of Truncated Multipliers Using Bypassing Technique”.  Each of the references discloses a reduced-width/fixed-width/truncated multiplier, e.g. a Baugh-Wooly 2’s complement multiplier or a Booth multiplier.  Each multiplier comprises an adder array for summing partial products, wherein the partial products into a most significant part (MSP) and a least significant part (LSP).  An error compensation circuit receives the LSP and generates a compensation factor, wherein the adder array sums the MSP and the error compensation factor to generate a reduced-width/fixed-width/truncated product.  Balamurugan further teaches implementing the multiplier in soft logic, i.e. LUT’s of an FPGA.
However, none of the closest found references teach an adder tree, wherein the adder tree comprises adder circuitry that first generates an output based on first and second operand subsets, and wherein a sum is subsequently generated based on the output from the adder circuitry and an additional value based on bits separated from an operand.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175.  The examiner can normally be reached on Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Caldwell can be reached on (571) 272-3702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182